Citation Nr: 0312033	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-36 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of an 
arthroplasty of the right fifth toe.

3.  Entitlement to service connection for residuals of an 
arthroplasty of the left fifth toe.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a scar of the 
abdomen.

6.  Entitlement to service connection for blood in the urine.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, attorney
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1991 to September 
1992, and had 4 years and 24 days of active service prior to 
August 1991, including the period from May 1973 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which inter alia denied service connection for the 
stated disabilities, and granted service connection for 
bilateral hearing loss, assigning a noncompensable 
evaluation.

The veteran appealed the denials of service connection and 
the issue of a higher evaluation for hearing loss.  In March 
1997, the Board dismissed the veteran's service connection 
claims on the basis that his response to the statement of the 
case failed to allege any error of fact or law as to those 
claims.  The Board also denied a compensable rating for the 
service-connected hearing loss. 

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 1998, 
while his case was pending at  the Court, the VA's Office of 
General Counsel and the veteran's representative filed a 
Joint Motion for Remand and to Stay Further Proceedings.  In 
a December 1998 Order, the Court vacated the Board's March 
1997 decision and remanded the case to the Board.  Additional 
development was subsequently carried out, and in a February 
2000 decision, the Board denied the claims.  In April 2001, 
the VA's Office of General Counsel filed a Motion for Remand 
and to Stay Further Proceedings.  In an October 2001 Order, 
pursuant to the April 2001 Motion, the Court vacated the 
Board's February 2000 decision and remanded the case to the 
Board.  In a decision, dated June 14, 2002, the Board denied 
the service connection claims.  The Board noted that the 
issue of entitlement to an increased rating for the hearing 
loss remained pending at the RO and would not be addressed in 
its decision.  

In April 2003, the Board vacated its June 2002 decision as to 
all issues.  The Board explained that it had entered a 
decision in the appeal on June 14, 2002, but that a letter 
from the veteran's representative had been received at the 
Board on June 13, 2002, in which the representative requested 
that he be allowed additional time to review the record, and 
to present additional evidence and argument.  The Board noted 
that this letter had not been associated with the claims 
files at the time of the Board's June 14, 2002 decision.  The 
Board stated that a new decision would be issued.   


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The VCAA was implemented with 
the adoption of new regulations.  See  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) and 19.9 (2002).  

Subsequent to the Board's June 2002 decision, additional 
argument and medical evidence was received and has been 
associated with the claims files.  However, the United States 
Court of Appeals for the Federal Circuit recently invalidated 
the regulations which empowered the Board to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  In this case, a waiver has not been received.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




